—Appeal from a judgment of the County Court of Broome County (Smith, J.), rendered May 22, 1991, convicting defendant upon his plea of guilty of the crime of attempted criminal possession of a controlled substance in the fifth degree.
Defendant contends that his sentence as a second felony offender to IV2 to 3 years’ imprisonment was harsh and excessive. Defendant was allowed to plead guilty to attempted criminal possession of a controlled substance in the fifth degree in satisfaction of a superior court information that charged a more serious crime. Defendant pleaded guilty knowing that he would receive the sentence ultimately imposed, which was the most lenient possible sentence. Given these facts, and defendant’s extensive criminal history, we find no basis upon which to disturb the sentence imposed by County Court (see, People v Martinez, 184 AD2d 885; People v Pardoe, 147 AD2d 820).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.